DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 14-18, 20-23, and 25-29 are pending.

Claim Objections
In response to the amendment, the claim objections is withdrawn.

Examiner Response to Arguments
Applicant Arguments: Regarding independent claim 1, applicant's arguments that the cited references Intel and Wong do not disclose wherein the power saving signal further comprises a first channel, and the first channel is used to indicate the identity of the device group which the terminal device belongs to or the device identity of the terminal device (See applicant’s response pages 10-12).
Examiner Response: In response, applicant arguments filed on 06/13/2022 have been fully considered, unfortunately the arguments are not persuasive.
Applicant’s specification (PG-PUB US20210022075) discloses:
- In ¶0146 that the first channel may further indicate configuration information.
- In ¶0164 and ¶0167 that the channel structure of the first channel is the same as the channel structure of a Physical Broadcast Channel (PBCH) and the payload carried by the first channel is different from the payload carried by the PBCH. The payload of the first channel mainly includes indication information used to give power saving instructions to the terminal device. 
Based on these paragraphs the first channel is interpreted as a frame or packet that carry a payload which is a field in the communication frame or packet that carry data or instruction.
The cited reference Wong discloses in Fig. 5 and ¶0041 that the WUS comprises a preamble part and an information (“Info”) part… The information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices. The info part is a field in the WUS frame or packet that indicates identifier for a group of terminal devices or a terminal device.
Therefore, the cited reference Wong Fig. 5 and ¶0041 clearly discloses the power saving signal comprises a first channel, and the first channel is used to indicate the identity of the device group which the terminal device belongs to or the device identity of the terminal device.
The reasoning stated above also applies to other pending claims.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 
be negated by the manner in which the invention was made.

Claims 1, 15, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (3GPP TSG RAN WG2 Meeting # 101, R2-1803302, 26th February – 2nd March 2018), in view of Wong et al (US20200059862).

	Regarding claim 1, the cited reference intel discloses a method for transmitting a power saving signal (Section 1, page 1 discloses a power saving physical signal to indicate whether the UE needs to decode subsequent physical channel(s)), comprising: sending, by a network device, a power saving signal to a terminal device (Section 2, page 2 discloses that UE would be able to synchronize with the network by ensuring that it is able to detect the WUS at the designated occasions), wherein the power saving signal comprises a first sequence (Section 2, page 3 discloses that UE wakes up to receive the WUS sequence), the first sequence is used to indicate at least part of identification information related to the terminal device (Section 2.3, page 4 discloses that Legacy paging PO/PF calculations are distributed over the UEs based on the UE ID provided by the MME over S1AP paging message. Since the UE ID is derived from permanent ID called IMSI, same UE ID needs to be used for the WUS notification frame calculation), and/or the first sequence is used for the terminal device to perform time-frequency synchronization (Section 2, page 3 discloses that UE reads PSS/SSS to synchronize at every x WUS cycles. For example, UE wakes up to receive the WUS sequence  and in every x WUS cycle and Section 2, page 2 discloses that UE would be able to synchronize with the network by ensuring that it is able to detect the WUS at the designated occasions); wherein the identification information related to the terminal device comprises: an identity of a device group which the terminal device belongs to (Section 2.3, page 4 discloses in option 3 Group Indication in WUS payload where the payload of the WUS, the group ID is indicated so that only the UEs belonging to the group ID in the WUS occasion receive the notification), a device identity of the terminal device (Section 2.3, page 4 discloses that Legacy paging PO/PF calculations are distributed over the UEs based on the UE ID provided by the MME over S1AP paging message. Since the UE ID is derived from permanent ID called IMSI, same UE ID needs to be used for the WUS notification frame calculation), and Physical Cell Identification (PCI) information of a cell where the terminal device resides (Section 2, page 2 discloses that a UE is configured with WUS signal… the signal is designed to be cell-specific). However, Intel does not explicitly teach wherein the power saving signal further comprises a first channel, and the first channel is used to indicate the identity of the device group which the terminal device belongs to or the device identity of the terminal device.
	In an analogous art Wong teaches wherein the power saving signal further comprises a first channel, and the first channel is used to indicate the identity of the device group which the terminal device belongs to or the device identity of the terminal device (Applicant’s specification PG-PUB US20210022075) discloses in ¶0164 and ¶0167 that the channel structure of the first channel is the same as the channel structure of a Physical Broadcast Channel (PBCH) and the payload carried by the first channel is different from the payload carried by the PBCH. The payload of the first channel mainly includes indication information used to give power saving instructions to the terminal device. Based on these paragraphs the first channel is interpreted as a frame or packet that carry a payload which is a field in the communication frame or packet that carry data or instruction. The cited reference Wong clearly discloses in Fig. 5 and ¶0041 that the WUS represented in FIG. 5 comprises a preamble part and an information (“Info”) part… The information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices. The info part is a field in the WUS frame or packet that indicates identifier for a group of terminal devices or a terminal device).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wong to target a specific device or group device to receive a wakeup signal (WUS).

	Regarding claim 15, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 18, the cited reference Intel discloses a network device, comprising a processor, a transceiver, and a memory, wherein the processor is configured to execute instructions stored by the memory; wherein when the processor executes the instructions stored in the memory (sending wake-up signal (WUS) from base station to UE, base station is a hardware including processing means and storage means where the processor execute firmware), the network device is caused to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 28, the cited reference Intel discloses a terminal device, comprising a processor, a transceiver, and a memory, wherein the processor is configured to execute
instructions stored by the memory; wherein when the processor executes the instructions stored in the memory, the terminal device is caused to (UE receive a wake-up signal (WUS) from the base station, the UE is a hardware including processing means and storage means where the processor execute firmware) perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 1, 12, 15, 18-19, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166).

	Regarding claim 1, the cited reference Wong discloses a method for transmitting a power saving signal (¶0050 discloses that the network access node transmits wake-up signalling to the terminal device), comprising: sending, by a network device, a power saving signal to a terminal device (¶0050 discloses that the network access node transmits wake-up signalling to the terminal device), wherein the power saving signal comprises a first sequence (Fig. 5 discloses an example format for wake up signalling (WUS) which comprises a preamble part and an information (“Info”) part for example part S1 and S2 sequences [Emphasis added]), 
	
    PNG
    media_image1.png
    203
    253
    media_image1.png
    Greyscale

the first sequence is used to indicate at least part of identification information related to the terminal device (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices), and/or the first sequence is used for the terminal device to perform time-frequency synchronization (¶0041 discloses that the preamble part comprises signalling for terminal devices to use to achieve synchronisation with the network); wherein the identification information related to the terminal device comprises: an identity of a device group which the terminal device belongs to, a device identity of the terminal device (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices). The cited reference Wong further discloses in ¶0041 that the preamble part comprises signalling for terminal devices to use to achieve synchronisation with the network. Wong further teaches wherein the power saving signal 
further comprises a first channel, and the first channel is used to indicate the identity of the device group which the terminal device belongs to or the device identity of the terminal device (Applicant’s specification PG-PUB US20210022075) discloses in ¶0164 and ¶0167 
that the channel structure of the first channel is the same as the channel structure of a Physical Broadcast Channel (PBCH) and the payload carried by the first channel is different from the payload carried by the PBCH. The payload of the first channel mainly includes indication information used to give power saving instructions to the terminal device. Based on these paragraphs the first channel is interpreted as a frame or packet that carry a payload which is a field in the communication frame or packet that carry data or instruction. The cited reference Wong clearly discloses in Fig. 5 and ¶0041 that the WUS represented in FIG. 5 comprises a preamble part and an information (“Info”) part… The information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices. The info part is a field in the WUS frame or packet that indicates identifier for a group of terminal devices or a terminal device). However, Wong does not explicitly teach the identification information related to the terminal device comprises a Physical Cell Identification (PCI) information of a cell where the terminal device resides.
	In an analogous art Atungsiri teaches the identification information related to the terminal device comprises a Physical Cell Identification (PCI) information of a cell where the terminal device resides (¶0068 discloses that WUS consists of a preamble sequence…that can be used by the UE to achieve synchronization. ¶0038  discloses that a terminal would be expected to detect the cell and cell-ID using the Primary Synchronisation Signal (PSS) and Secondary Synchronisation Signal (SSS) … to achieve time and frequency synchronisation with the cell, typically using the legacy PSS and SSS, which means that cell-ID is detected using PSS and SSS).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Atungsiri to use the primary synchronization signal (PSS) and the secondary synchronization signal (SSS) to detect cell-ID to  perform synchronization.

	Regarding claim 15, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 18, the cited reference Wong discloses a network device, comprising a processor, a transceiver, and a memory, wherein the processor is configured to execute 
instructions stored by the memory; wherein when the processor executes the instructions stored in the memory (Fig. 6 and ¶0047), the network device is caused to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
	Regarding claim 28, the cited reference Wong discloses a terminal device, comprising a processor, a transceiver, and a memory, wherein the processor is configured to executeinstructions stored by the memory; wherein when the processor executes the instructions stored
in the memory (Fig. 6 and ¶0046), the terminal device is caused to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 26, the combination of Wong and Atungsiri discloses all limitations of 
Claim 18. Atungsiri further discloses wherein the second sequence is a ZC sequence, an M sequence or a PN sequence (¶0068 discloses that WUS consists of a preamble sequence, such as a ZC-based sequence).

Claims 2-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166), in further view of Cox et al (US20200029302).

	Regarding claims 2 and 16, the combination of Wong and Atungsiri discloses all limitation of 1 and 15 respectively. Wong further discloses wherein the first sequence is used to indicate the identity of the device group which the terminal device belongs to (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices). However, the combination does not explicitly teach there is a one-to-one correspondence between M different device groups and M first sequences, and the first sequence is a first sequence among the M first sequences which corresponds to the device group which the terminal device belongs to, and M is a positive integer.
	In an analogous art Cox teaches there is a one-to-one correspondence between M different device groups and M first sequences, and the first sequence is a first sequence among the M first sequences which corresponds to the device group which the terminal device belongs to, and M is a positive integer (¶0201 discloses that different WUS sequences may be assigned for different WUS group combinations within the same WUS occasion).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cox for better performance and lowprobability of missed detection and false alarm.
	Regarding claims 3 and 17, the combination of Wong, Atungsiri, and Cox discloses all limitations of claims 2 and 16 respectively. Cox further discloses wherein cyclic shifts of the M first sequences are different, initial values of the M first sequences are different, scramble codes used for scrambling the M first sequences are different, positions of time domain resources for transmitting the M first sequences are different, or the M first sequences are M orthogonal sequences (¶0198 discloses that WUS sequences having multiple orthogonal sequences).
Regarding claim 4, the combination of Wong and Atungsiri discloses all limitations of claim 1. Wong further discloses wherein the first sequence is used to indicate the device identity of the terminal device (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier). However, the combination does not explicitly teach there is a one-to-one correspondence between N different device identities and N first sequences, and the first sequence is a first sequences among the N first sequences which corresponds to the device identity of the terminal device, and N is a positive integer.
	In an analogous art Cox teaches there is a one-to-one correspondence between N different device identities and N first sequences, and the first sequence is a first sequences among the N first sequences which corresponds to the device identity of the terminal device, and N is a positive integer (¶0119 discloses that the number of sequences that can be used for the WUS may be denoted by N. The sequence to be associated to a particular UE (i.e. UE ID)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cox for better performance and low probability of missed detection and false alarm.

	Regarding claim 5, the combination of Wong, Atungsiri, and Cox discloses all limitations of claim 4. Cox further discloses wherein cyclic shifts of the N first sequences are different, initial values of the N first sequences are different, scramble codes used for scrambling the N first sequences are different, positions of time domain resources for transmitting the N first sequences are different, or the N first sequences are N orthogonal sequences (¶0198 discloses that WUS sequences having multiple orthogonal sequences).

Regarding claim 6, the combination of Wong and Atungsiri discloses all limitation of 1. The combination of Wong and Atungsiri further discloses wherein the first sequence is used to
indicate the PCI information of the cell where the terminal device resides (Wong discloses in ¶0041 that the preamble part comprises signalling for terminal devices to use to achieve synchronisation with the network. Atungsiri discloses in ¶0038 that a 
terminal would be expected to detect the cell and cell-ID using the Primary Synchronisation Signal (PSS) and Secondary Synchronisation Signal (SSS) … to achieve time and frequency synchronisation with the cell, typically using the legacy PSS and SSS, which means that cell-ID is detected using PSS and SSS). However, the combination does not explicitly teach there is a one-to-one correspondence between K PCI information and K first sequences, and the first sequence is a first sequence among the K first sequences which corresponds to the PCI information of the terminal device, and K is a positive integer.
	In an analogous art Cox teaches there is a one-to-one correspondence between K PCI information and K first sequences, and the first sequence is a first sequence among the K first sequences which corresponds to the PCI information of the terminal device, and K is a positive integer (¶0119 discloses that the set of sequences may be… cell-specific (e.g. depending on cell ID)… the WUS is cell-specific, the sequence can be defined as a function of the cell ID).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cox for better performance and low probability of missed detection and false alarm.

	Regarding claim 7, the combination of Wong, Atungsiri, and Cox discloses all limitations of claim 6. Cox further discloses wherein cyclic shifts of the K first sequences are different, initial values of the K first sequences are different, scramble codes for scrambling the K first sequences are different, positions of the time domain resources for transmitting the K first sequences are different, or the K first sequences are K orthogonal sequences (¶0198 discloses that WUS sequences having multiple orthogonal sequences).

Regarding claim 8, the combination of Wong and Atungsiri discloses all limitations of claim 1. Wong further discloses wherein the first sequence is used to indicate the identity of the device group which the terminal device belongs to (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. a terminal device identifier and/or an identifier for a group of terminal devices). The combination of Wong and Atungsiri further discloses the first sequenceis used to indicate the PCI information of the cell where the terminal device resides (Wong discloses in ¶0041 that the preamble part comprises signalling for terminal
devices to use to achieve synchronisation with the network. Atungsiri discloses in ¶0038 that a terminal would be expected to detect the cell and cell-ID using the Primary Synchronisation Signal (PSS) and Secondary Synchronisation Signal 
(SSS) … to achieve time and frequency synchronisation with the cell, typically using the legacy PSS and SSS, which means that cell-ID is detected using PSS and SSS). However, the combination does not explicitly teach there is a one-to-one correspondence between MxK different identification information and MxK first sequences, and the first sequence is a first sequence among the MxK first sequences which corresponds to the identificationinformation of the terminal device.
	In an analogous art Cox teaches there is a one-to-one correspondence between MxK different identification information and MxK first sequences, and the first sequence is a first sequence among the MxK first sequences which corresponds to the identification information of the terminal device (¶0241 discloses that determine whether the WUS has been received by decoding a preamble sequence of the WUS, the preamble sequence comprising a pseudo-random sequence… the pseudo-random sequence is cell-specific and the pseudo-random sequence is defined as a function of a cell ID of the eNB or UE-group specific and the pseudo-random sequence is defined by a mapping indicated by mod (UE-group ID, N), where N is a number of available pseudo-random sequences to be used).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cox for better performance and low probability of missed detection and false alarm.

	Regarding claim 9, the combination of Wong, Atungsiri, and Cox discloses all limitations of claim 8. Cox further discloses wherein cyclic shifts of the MxK first sequences are different, initial values of the MxK first sequences are different, scramble codes used for scrambling the MxK first sequences are different, positions of time domain resources for transmitting the MxK first sequences are different, or the MxK first sequences are MxK orthogonal sequences (¶0198 discloses that WUS sequences having multiple orthogonal sequences).

Regarding claim 10, the combination of Wong and Atungsiri discloses all limitations of claim 1. Wong further discloses wherein the first sequence is used to indicate the device identity of the terminal device (¶0041 discloses that the information part comprises an indication of one or more terminal devices to which the WUS applies, e.g. aterminal device identifier). The combination of Wong and Atungsiri further discloses the first sequence is used to indicate the PCI information of the cell where the terminal device resides 
(Wong discloses in ¶0041 that the preamble part comprises signalling for terminal devices to use to achieve synchronisation with the network. Atungsiri discloses in ¶0038 that a terminal would be expected to detect the cell and cell-ID using the
Primary Synchronisation Signal (PSS) and Secondary Synchronisation Signal (SSS) … to achieve time and frequency synchronisation with the cell, typically using the legacy PSS and SSS, which means that cell-ID is detected using PSS and SSS). However, the combination does not explicitly teach there is a one-to-one correspondence between NxK different identification information and NxK first sequences, and the first sequence is a first sequence among the NxK first sequences which corresponds to the identification information of the terminal device.
	In an analogous art Cox teaches there is a one-to-one correspondence between NxK different identification information and NxK first sequences, and the first sequence is a first sequence among the NxK first sequences which corresponds to the identification information of the terminal device (¶0241 discloses that determine whether the WUS has been received by decoding a preamble sequence of the WUS, the preamble sequence comprising a pseudo-random sequence… the pseudo-random sequence is cell-specific and the pseudo-random sequence is defined as a function of a cell ID of the eNB or UE-specific and the pseudo-random sequence is defined by a mapping indicated by mod (UE ID, N), where N is the number of available pseudo-random sequences to be used).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cox for better performance and low probability of missed detection and false alarm.

	Regarding claim 11, the combination of Wong, Atungsiri, and Cox discloses all limitations of 10. Cox further discloses wherein cyclic shifts of the NxK first sequences are different, initial values of the NxK first sequences are different, scramble codes used for scrambling the NxK first sequences are different, positions of time domain resources used for transmitting the NxK first sequences are different, or the NxK first sequences are NxK orthogonal sequences (¶0198 discloses that WUS sequences having multiple orthogonal sequences).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166), in further view of Liu et al (US20190090193).

	Regarding claim 20, the combination of Wong and Atungsiri discloses all limitations of claim 19. However, the combination does not explicitly teach wherein the power saving signal further comprises a second sequence, and the second sequence is used to indicate at least part of 
identification information related to the terminal device.
	In an analogous art Liu teaches wherein the power saving signal further comprises a second sequence, and the second sequence is used to indicate at least part of identification information related to the terminal device (¶0012 discloses generating a wakeup signal for at least one user equipment (UE) of a UE group, wherein at least one of a portion of a UE group identifier associated with the UE group).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of	Liu to avoid increasing the size of the 
wakeup signal and conserves radio resources.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166), in further view of Liu et al (US20190090193), in further view of Li et al (WO2019192456A1).

	Regarding claim 21, the combination of Wong, Atungsiri, and Liu discloses all limitations of claim 20. However, the combination does not explicitly teach wherein the first channel is further used to indicate Bandwidth Part (BWP) information to be used by the terminal device and/or configuration information of Physical Downlink Control Channel (PDCCH) search space.
	In an analogous art Li teaches wherein the first channel is further used to indicateBandwidth Part (BWP) information to be used by the terminal device and/or configuration information of Physical Downlink Control Channel (PDCCH) search space (¶0143 discloses that the UE receives the WUS sent by the base station … and communicates with the base station using BWP indicated by the WUS).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of	Li where the UE needs to acquire the bandwidth part (BWP) configuration information of the network so as to knowwhich channel to access the network.

Claims 22-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166), in further view of Shellhammer et al (US20160373237).

	Regarding claims 22, the combination of Wong and Atungsiri discloses all limitations of claim 19. However, the combination does not explicitly teach the first sequence occupies a first time domain resource, the first channel occupies a second time domain resource, and the second time domain resource is located after the first time domain resource.
	In an analogous art Shellhammer teaches wherein the first sequence occupies a first time domain resource, the first channel occupies a second time domain resource, and the second time domain resource is located after the first time domain resource (¶0092 discloses that each IOE device 120 may receive at least two distinct PN sequences and ¶0103 discloses that the assigned PN sequences assigned time/frequency resource elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of	Shellhammer where each device is 
assigned unique time/frequency resource elements for wake-up signaling.

	Regarding claim 23, the combination of Wong and Atungsiri discloses all limitations of claim 19. However, the combination does not explicitly teach wherein the first sequence occupies a first frequency domain resource on the first time domain resource, and the first channel occupies 
the first frequency domain resource on the second time domain resource.
	In an analogous art Shellhammer teaches wherein the first sequence occupies a first frequency domain resource on the first time domain resource, and the first channel occupies the first frequency domain resource on the second time domain resource (¶0092 discloses that each IOE device 120 may receive at least two distinct PN sequences and ¶0103 discloses that the assigned PN sequences assigned time/frequency resource elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of	Shellhammer where each device is assigned unique time/frequency resource elements for wake-up signaling.

Regarding claims 27, the combination of Wong and Atungsiri discloses all limitations of claim 18. However, the combination does not explicitly teach the first sequence occupies a first time domain resource, the first channel occupies a second time domain resource, a third time domain resource and a fourth time domain resource, and the second sequence occupies the third time domain resource; and the first time domain resource, the second time domain resource, the third time domain resource and the fourth time domain resource are sequentially arranged from front to back in a time domain.
	In an analogous art Shellhammer teaches the first sequence occupies a first time domain resource, the first channel occupies a second time domain resource, a third time domain resource and a fourth time domain resource, and the second sequence occupies the third time domain resource; and the first time domain resource, the second time domain resource, the third time domain resource and the fourth time domain resource are sequentially arranged from front to back in a time domain (¶0092 discloses that each IOE device 120 may receive at least two distinct PN sequences and ¶0103 discloses that the assigned PN sequences assigned time/frequency resource elements which means different or plurality of time/frequency resource elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of	Shellhammer where each device is assigned unique time/frequency resource elements for wake-up signaling.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20200059862), in view of Atungsiri et al (US20200367166), in further view of Park et al (US20180234807).
	Regarding claim 29, the combination of Wong and Atungsiri discloses all limitations of claim 28. However, the combination does not explicitly teach wherein when the first sequence is used to indicate the PCI information of the cell where the terminal device resides, the first sequence is further used for the terminal device to perform Radio Resource Management (RRM) 
measurement.
	In an analogous art Park teaches wherein when the first sequence is used to indicate the PCI information of the cell where the terminal device resides, the first sequence is further used for the terminal device to perform Radio Resource Management (RRM) measurement (this limitation is interpreted in light of applicant’s specification ¶0150 “the first sequence may be used for time-frequency synchronization or the first sequence may carry PCI information for RRM measurement”. Park ¶0274 discloses that the UE may be adapted to transmit the identified PCI corresponding to the cell for which the UE measured the RRM).
	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Park where the UE is adapted to transmit the measured RRM metric value to the eNB so that the eNB can perform some administration and/or management tasks (e.g., small cell management and/or cell handover.

Allowable Subject Matter 
Claims 14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Informationregarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462